PER CURIAM.
This is an appeal from an order denying appellant’s rule 3.850 motion which we treat as a 3.800 motion, asserting that his sentence as a violent career criminal, under section 775.084(4)(c), Florida Statutes (1995), is illegal because the statute was held unconstitutional in State v. Thompson, 750 So.2d 643 (Fla.1999); The trial court denied relief, citing Freeman v. State, 616 So.2d 155 (Fla. 1st DCA 1993), however, Freeman, which applies to habitual offender sentences, is inapplicable to the violent career criminal sentence imposed here. Because appellant could not have been sentenced as a violent career criminal prior to the adoption of section 775.084(4)(e), and that statute was held unconstitutional, appellant is entitled to be resentenced. We therefore reverse.
KLEIN, SHAHOOD and HAZOURI, JJ., concur.